Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-15 are pending; claims 2 and 8 are independent. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Vijayan et al., Pub. No.: US 2013/0263289 (Vijayan), in view of Hrebicek et al., Patent No.: US 9,367,549 provided as IDS (Hrebicek). 

Claim 1.	(Cancelled)
Claim 2.	Vijayan  teaches:
A data storage system that synchronizes files between multiple client devices, the system comprising: one or more computer processors comprising computer hardware configured to:
access a stored backup policy; (¶¶ 76, 78, 87-90, a stored backup policy is accessed for applying “applicable information management policies” for creating “backup copies or archive copies” of “data and metadata generated by the mobile devices owned or used by individual users of the IMS, such as individual employees or members of the organization that operates or utilizes the IMS (information management system)”)
cause transmission, according to the backup policy, of files stored in a first storage device to at least one backup storage device for storage in the backup storage device as part of a backup operation, the first storage device associated with a first client device; (¶ 99, “in accordance with an applicable distribution policy created and implemented at block 805 (or in accordance with other information management policies, such as backup policies), the distribution module may receive data from a user's computing device 205”)
in response to or during the transmission of the files to the backup storage device, access a synchronization policy separate from the backup policy and which specifies criteria for identifying files in the backup storage device to synchronize between the first client device and a second client device; (¶ 95, “A synchronization policy field 950 permits a user to select or define whether and how data should be synchronized across the source and destination computing devices and may include pre-defined synchronization policies and/or a menu option to build a custom synchronization policy”)
Vijayan  did not specifically disclose:
the criteria including a geographic region; based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identify a first file stored on the first storage device for deletion from the first storage device; based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identify a first file stored on the first storage device for deletion from the first storage device; cause deletion, according to the synchronization policy, of the first file from the first storage device; and subsequent to the deletion of the first file from the first storage device, according to the synchronization policy, and based at least in part on a determination that a geographic location of the second client device is within the geographic region specified in the synchronization policy, cause transmission of the first file from the backup storage device to a second storage device associated with the second client device for storage in the second storage device.
Hrebicek discloses:
the criteria including a geographic region, (col. 4, ll. 10-47; col. 9, ll. 55-67, wherein an “IT administrators can define and store in a policy store 220, and to configure the file management system to apply and enforce, file management policies, including… restricting access to …selected data depending on user/device location” and wherein “a device wiped remotely (i.e., data thereon erased remotely), and/or specified data is to be removed from a synchronization point, e.g., as defined and/or required by an applicable policy… A client (if installed) and/or one or more API's are invoked, as applicable, to cause the required compliance and/or administrative processing, such as disabling a user account, wiping a device, or deleting specified data”)
based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identify a first file stored on the first storage device for deletion from the first storage device; (col. 4, ll. 10-47; col. 9, ll. 55-67, wherein based on the location of a user device, a file is deleted from the device: “IT administrators can define and store in a policy store 220, and to configure the file 
cause deletion, according to the synchronization policy, of the first file from the first storage device; and (col. 9, ll. 55-67, “to perform policy compliance processing…a device wiped remotely (i.e., data thereon erased remotely), and/or specified data is to be removed from a synchronization point, e.g., as defined and/or required by an applicable policy (1402)”)
subsequent to the deletion of the first file from the first storage device, according to the synchronization policy, and based at least in part on a determination that a geographic location of the second client device is within the geographic region specified in the synchronization policy, cause transmission of the first file from the backup storage device to a second storage device associated with the second client device for storage in the second storage device. (col. 3, ll. 45-54, col. 4, ll. 36-38, col. 8, ll. 40-51,  wherein, “continuous data protection backup” stores changes from a user device to a “backend storage” as a backup while “instant sync” stores the changes for further being “propagated to other endpoints associated with the synchronization point, as applicable and/or as each endpoint is configured”; meaning while change data is propagated to other devices; the data is deleted from a particular device based on the location of the device in col. 9, ll. 2-67, “For example, if an attempt to access a file is made using a prohibited device, or at a prohibited time of day, or from a prohibited location, the responsive action may include…, wiping a device, or deleting specified data”; col. 4, ll. 40-47, “IT administrators can define and store in a policy store 220, and to configure the file management system to apply and enforce, file management policies, including…retention policies, access restrictions (e.g., restricting access to enterprise data and/or selected data depending on user/device location), security policies to limit sharing to authorized enterprise users, etc.)”)
Vijayan, ¶ 82 discloses that “it should be noted that the information management system 150 permits administrators of the information management system to define or modify information management policies for the mobile data of other users”; therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the criteria including a geographic region; based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identify a first file stored on the first storage device for deletion from the first storage device; based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identify a first file stored on the first storage device for deletion from the first storage device; cause deletion, according to the synchronization policy, of the first file from the first storage device; and subsequent to the deletion of the first file from the first storage device, according to the synchronization policy, and based at least in part on a determination that a geographic location of the second client device is within the geographic region specified in the synchronization policy, cause transmission of the first file from the backup storage device to a second storage device associated with the second client device for storage in the second storage device because doing so would increase usability of Vijayan by providing for synchronization of the locally stored file “on an ongoing basis to propagate to other endpoints changes that are made to the local copy and to update the local copy to reflect changes made at other endpoints” as well as enforcing security policies “such as disabling a user account, wiping a device, or deleting specified data” based on “user/ device location”. Hrebicek, col. 4, ll. 40-47, col. 8, ll. 40-51 and col. 9, ll. 2-67.

Claim 10.	Vijayan  teaches:
A computer-implemented method of synchronizing files between multiple client computers, the computer-implemented method comprising: with one or more computer processors comprising computer hardware:
access a stored backup policy; (¶¶ 76, 78, 87-90, a stored backup policy is accessed for applying “applicable information management policies” for creating “backup copies or archive copies” of “data and metadata generated by the mobile devices owned or used by individual users of the IMS, such as individual employees or members of the organization that operates or utilizes the IMS (information management system)”)
causing transmission, according to the backup policy, of files stored in a first storage device to at least one backup storage device for storage in the backup storage device as part of a backup operation, the first storage device associated with a first client device; (¶ 99, “in accordance with an applicable distribution policy created and implemented at block 805 (or in accordance with other information management policies, such as backup policies), the distribution module may receive data from a user's computing device 205”)
in response to or during the transmission of the files to the backup storage device, accessing a synchronization policy separate from the backup policy and which specifies criteria for identifying files in the backup storage device to synchronize between the first client device and a second client device; (¶ 95, “A synchronization policy field 950 permits a user to select or define whether and how data should be synchronized across the source and destination computing devices and may include pre-defined synchronization policies and/or a menu option to build a custom synchronization policy”)
Vijayan  did not specifically disclose:
the criteria including a geographic region; based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identifying a first file stored on the first storage device for deletion from the first storage device; causing deletion, according to the synchronization policy, of the first file from the first storage device; subsequent to the deletion of the first file from the first storage device, according to the synchronization policy, and based at least in part on a determination that a geographic location of the second client device is within the geographic region specified in the synchronization policy, causing transmission of the first file from the backup storage device to a second storage device associated with the second client device for storage in the second storage device.
Hrebicek discloses:
the criteria including a geographic region, (col. 4, ll. 10-47; col. 9, ll. 55-67, wherein an “IT administrators can define and store in a policy store 220, and to configure the file management system to apply and enforce, file management policies, including… restricting access to …selected data depending on user/device location” and wherein “a device wiped remotely (i.e., data thereon erased remotely), and/or specified data is to be removed from a synchronization point, e.g., as defined and/or required by an applicable policy… A client (if installed) and/or one or more API's are invoked, as applicable, to cause the required compliance and/or administrative processing, such as disabling a user account, wiping a device, or deleting specified data”)
based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identifying a first file stored on the first storage device for deletion from the first storage device; (col. 4, ll. 10-47; col. 9, ll. 55-67, wherein based on the location of a user device, a file is deleted from the device: “IT administrators can define and store in a policy store 220, and to configure the file management system to apply and enforce, file management policies, including… restricting access to …selected data depending on user/device location” and wherein “a device wiped remotely (i.e., data thereon erased remotely), and/or specified data is to 
causing deletion, according to the synchronization policy, of the first file from the first storage device; (col. 9, ll. 55-67, “to perform policy compliance processing…a device wiped remotely (i.e., data thereon erased remotely), and/or specified data is to be removed from a synchronization point, e.g., as defined and/or required by an applicable policy (1402)”)
subsequent to the deletion of the first file from the first storage device, according to the synchronization policy, and based at least in part on a determination that a geographic location of the second client device is within the geographic region specified in the synchronization policy, causing transmission of the first file from the backup storage device to a second storage device associated with the second client device for storage in the second storage device. (col. 3, ll. 45-54, col. 4, ll. 36-38, col. 8, ll. 40-51,  wherein, “continuous data protection backup” stores changes from a user device to a “backend storage” as a backup while “instant sync” stores the changes for further being “propagated to other endpoints associated with the synchronization point, as applicable and/or as each endpoint is configured”; meaning while change data is propagated to other devices; the data is deleted from a particular device based on the location of the device in col. 9, ll. 2-67, “For example, if an attempt to access a file is made using a prohibited device, or at a prohibited time of day, or from a prohibited location, the responsive action may include…, wiping a device, or deleting specified data”; col. 4, ll. 40-47, “IT administrators can define and store in a policy store 220, and to configure the file management system to apply and enforce, file management policies, including…retention policies, access restrictions (e.g., restricting access to enterprise data and/or selected data depending on user/device location), security policies to limit sharing to authorized enterprise users, etc.)”)
the criteria including a geographic region; based at least in part on a determination that a geographic location of the first client device is not within the geographic region specified in the synchronization policy, identifying a first file stored on the first storage device for deletion from the first storage device; causing deletion, according to the synchronization policy, of the first file from the first storage device; subsequent to the deletion of the first file from the first storage device, according to the synchronization policy, and based at least in part on a determination that a geographic location of the second client device is within the geographic region specified in the synchronization policy, causing transmission of the first file from the backup storage device to a second storage device associated with the second client device for storage in the second storage device because doing so would increase usability of Vijayan by providing for synchronization of the locally stored file “on an ongoing basis to propagate to other endpoints changes that are made to the local copy and to update the local copy to reflect changes made at other endpoints” as well as enforcing security policies “such as disabling a user account, wiping a device, or deleting specified data” based on “user/ device location”. Hrebicek, col. 4, ll. 40-47, col. 8, ll. 40-51 and col. 9, ll. 2-67.

Vijayan and Hrebicek teach:
Claim 3.	The system of Claim 2, wherein the geographic region specified in the synchronization policy is a geographic region in which the file was created. (Hrebicek, data is managed “in place” and is wiped out remotely based on the location in col. 4, ll. 10-47, and , “Files are stored and managed "in place" at the various endpoints at which the user(s) of the synchronization point have configured policy compliance processing [] an indication is received that a user account is to be disable, a device wiped remotely (i.e., data thereon erased remotely), and/or specified data is to be removed from a synchronization point, e.g., as defined and/or required by an applicable policy (1402). A client (if installed) and/or one or more API's are invoked, as applicable, to cause the required compliance and/or administrative processing, such as disabling a user account, wiping a device, or deleting specified data”; col. 4, ll. 40-47, “IT administrators can define and store in a policy store 220, and to configure the file management system to apply and enforce, file management policies, including…retention policies, access restrictions (e.g., restricting access to enterprise data and/or selected data depending on user/device location), security policies to limit sharing to authorized enterprise users, etc.)”)
Claim 11 is rejected under the same rationale.

Claim 4.	The system of Claim 2, wherein the accessing of the synchronization policy is triggered by the backup operation. (Vijayan, wherein data is received according to “backup policy” and distributed/synchronized to other devices: ¶ 42, “the storage manager may communicate with some or all elements of the information management cell…to initiate and manage backup operations”; ¶¶ 99, 103, “in accordance with an applicable distribution policy created and implemented at block 805 (or in accordance with other information management policies, such as backup policies), the distribution module may receive data from a user's computing device… the distribution module may analyze the distribution policies received at block 805 and any other applicable information management policies to determine that it should distribute a received data object”;  Hrebicek, col. 9, ll. 18-38, “actions (copying/backup operation) taken or attempted to be taken with respect to a file” triggers enforcement of a policy)


Claim 5.	The system of Claim 6, wherein the causing transmission of first file from the backup storage device to the second storage device is triggered by a secondary copy operation. (Vijayan, distribution/synchronization is a secondary copy operation: ¶¶ 99, 103, “in accordance with an applicable distribution policy created and implemented at block 805 (or in accordance with other information management policies, such as backup policies), the distribution module may receive data from a user's computing device… the distribution module may analyze the distribution policies received at block 805 and any other applicable information management policies to determine that it should distribute a received data object”; Hrebicek, “instant synch” operation is different from “continuous data protection backup” in col. 3, ll. 45-54)
Claim 13 is rejected under the same rationale.

Claim 6.	The system of Claim 2, wherein the transmission of the first file from the backup storage device to the second storage device is part of a data restore operation. (Vijayan, ¶37, “Backup copies are generally used for shorter-term data protection and restoration purposes”, ¶ 76; Hrebicek, “instant restore” transmits data from backup storage to a particular device in col. 3, ll. 45-54)
Claim 14 is rejected under the same rationale.

Claim 7.	The system of Claim 2, wherein a version of the first file transmitted from the backup storage device to the second storage device is an updated version of the first file which replaces an instance of the first file residing on the second storage device prior to the transmission of the first file from the backup storage device to the second storage device. (Vijayan, ¶¶ 37, 76, a restore operation is for a file that the is replaced prior to the transmission of the first file from the  a replacement of an instance of the first file residing on the second storage device prior to the transmission of the first file from the backup storage device to the second storage device is used as an event for triggering “instant restore”) 
Claim 15 is rejected under the same rationale.

Claim 8.	The system of Claim 2, wherein the files in the backup storage device are stored in an encrypted format. (Vijayan, ¶ 37, “Backup copies are generally… compressed, encrypted…”; Hrebicek, col. 3, ll. 24-54, files from any endpoints are protected by “continuous data protection backup” in a backing store; any associated operation such as “encryption and compression” is performed for storing files in col. 4, ll. 31-38)
Claim 17 is rejected under the same rationale.

Claim 9.	The system of Claim 2, wherein an application that generated the first file comprises one of the group consisting of: a Microsoft Exchange application, a Lotus Notes application, a Microsoft Windows file system application, a Microsoft Active Directory Objects application, a SQL Server application, a SharePoint application, an Oracle database application, an SAP database application, or a virtual machine application. (Vijayan, ¶ 142, “Microsoft Word”; ¶ 77, “Outlook”; Hrebicek,  col. 3, ll. 64-66, “Examples of file servers 110 include without limitation collaboration platforms such as Microsoft SharePoint™ and other file servers”)
Claim 18 is rejected under the same rationale.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Wade et al., Pub. No.: US 2013/0091543:
[0010] There are numerous ways in which to control a secure application. For example, the original behavior of the target application may be different from that of the secure application through management of the secure application. Non-limiting examples of the management of the secure application include one or more of the following: (1) preventing operation of the secure application during a predetermined time; (2) preventing operation of the secure application if a computing device on which the secure application is installed is located outside a predetermined location; (3) preventing operation of the secure application if the operation of the secure application would be in non-compliance with an imposed licensing model; (4) uninstalling a secure application; or (5) deleting data that is associated with a secure application
AN, Pub. No.: US 2011/0154442:
[0045] Upon receiving a report from the zone notification node 104 and the visitor terminal 101 that the visitor terminal 101 has moved to another zone, the terminal security control server 105 searches a terminal security control policy to determine the security configuration of the visitor terminal 101 in step S316.
[0046] Next, the terminal security control server 105 remotely deletes, from the visitor terminal 101, components not permitted in the zone where the visitor terminal 101 has moved, through the security control software module based on the searched security control policy in step S318, and remotely sets up and provides permitted computing resources and components in step S320.


As depicted in FIG. 1, the network system 100 includes a global server system 110 that is in communication with one or more remote devices 120 via a network 150. The server system 110 may be coupled to the network… the remote devices 120 may be mobile or stationary. Mobile devices are those that are portable and easily carried around by the user. Examples of mobile-devices include mobile telephones, palm pilots, and laptop computers. The remote devices 120 may be in communication with other remote devices utilizing the network 150. Col. 5, ll. 31-47.
The synchronization server 118 resides on the server system  while the synchronization client 124 resides on each remote device 120. The synchronization server 118 and the synchronization client 124 operate to synchronize the copies (or subset(s)) of the data 115 on the server 110 with the copies 40 (or subset(s)) of the same data 121 on the remote device 120. A synchronization process may be executed automatically without any initiation from the user. For example, the synchronization server 118 and the  synchronization client 124 may be set to execute the synchronization process at preset 45 times, at preset intervals, or upon detecting a change in the data on one side. As another-option, synchronization may be executed upon user instruction. Every time the synchronization process is executed, a synchronization event occurs. A synchronization event, thus, may occur at preset time interarrivals, every time data values at one end are changed, every time a user at one end wishes it, or according to some other criteria. Col. 6, ll. 35-52.
A variety of approaches are taken by the embodiments of the invention depending on what the user in charge of the data suspects. The invention may merely sever the link between the remote device 120 and the server 110. This approach cuts the remote device's 120 access to the data available on the server 110 while leaving the data already on the remote device 120 open to the unauthorized user. The invention may both sever the link and erase all 
The data eraser 720 system is capable of erasing all or parts of the remote device data 121 on demand from the system 110 or based on a self-initiation following set procedures 180 and/or 185. The data eraser 720 controls which data will be deleted from the remote device data 121 as indicated by the data tracker 710. Col. 15, ll. 34-39.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159